TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00283-CV



                                        J. D. S., Appellant

                                                 v.

               Greg Abbott, Attorney General of the State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
                           NO. D-1-AG-12-001271,
        HONORABLE ANGELITA MENDOZA WATERHOUSE, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               On October 4, 2013, this Court dismissed this appeal for want of prosecution. On

October 21, 2013, appellant filed a motion for rehearing, notifying this Court that she had paid for

the clerk’s record. This Court also has received the clerk’s record, and the Attorney General has

filed a response stating that the Attorney General has no objection to the motion for rehearing.

Accordingly, we withdraw our opinion dismissing the appeal for want of prosecution and reinstate

the appeal.

               It is ordered October 31, 2013.



Before Justices Puryear, Rose, and Goodwin